Citation Nr: 1444722	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  10-06 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, NC


THE ISSUE

Entitlement to an increased rating greater than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served in the Air Force from March 1964 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 30 percent rating for PTSD.  

The Board notes that the Veteran's Appellate Brief contains an additional issue, increased rating for the Veteran's alopecia areata.  However, alopecia areata is not on appeal.  In this regard, a June 2011 Statement of the Case was furnished to the Veteran addressing the initial rating assigned for alopecia areata.  However, the record does not show that either the Veteran or his representative submitted a substantive appeal for that issue.  Thus, the Board does not have jurisdiction over this issue.  The Veteran is advised that he may file a claim with the AOJ should he feels that a higher rating for his alopecia area is warranted. 

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System paperless claims processing systems to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to an increased rating for his PTSD.  Despite the extensive development already undertaken, the Board concludes that a remand is necessary for further development prior to adjudicating the claim.

The record supports possible worsening symptomatology since the Veteran's last VA examination in August 2008.  The Veteran submitted a 2010 statement, indicating that he was experiencing panic attacks multiple times per week, his anxiety and depression had increased, and he and his wife had separated due to his worsening mental condition.  In a VA mental health note, dated January 2011, the Veteran stated "my situation is getting worse [sic]" and he described flashbacks, insomnia, and nightmares.  In a VA mental health note, dated September 2012, the Veteran reported to the medical examiner that he was "feeling more depressed" and had almost called 911.  The records support that from 2011 to 2012, a VA medical examiner increased the Veteran's medication to treat PTSD.  

The Court has held that a veteran is entitled to a new VA examination where there is evidence, including his lay statements, that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, the claim must be remanded in order to afford the Veteran a VA examination to determine the current severity of his PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA clinical records from January 2013 to the present.

2.  After the above evidence is obtained, to the extent available, schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected PTSD.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  Based on the Veteran's reports and the results of examination, the VA examination report should include the criteria necessary to rate the disability on appeal.

3.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



